DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 21, 25, 29, 30, 34, 35 and 39 to a tobacco plant with a mutation, and SEQ ID NO: 1 and 7, and the method of mutagen treatment in the reply filed on October 25, 2021 is acknowledged.
Claims 1-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 are drawn to the elected group and the elected species.
Claims 6, 9-10, 12-20, 22-24, 26-28, 31-33 and 36-38 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1, and claims 2-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 dependent thereon, are indefinite in the recitation of “a mutation causing functional suppression”, given that while the term “functional suppression” is defined at page 30, as “a state in which the gene on a genome is not fulfilling its original function”, there is no indication of what the “original function” would be for any of the sequences recited in the claims, and including any sequences that have as little as 90% sequence identity to any of the SEQ ID numbers or and sequences that would hybridize under stringent conditions thereto.  
In addition, it cannot be determined what would constitute a mutation that causes functional suppression of any of the recited genes, as there is no indication of what would constitute non-mutated genes and their function.  The claims do not establish polynucleotide sequences for non-mutated genes, so it can’t be determined what would be considered polynucleotide sequences for mutant genes for any of the sequences set forth in the claims, which encompass sequences having as little as 90% sequence identity to any of SEQ ID NO: 1-6 or that can hybridize to said sequences, wherein both mutant and non-mutant genes may be encompassed by this range of sequences.  It is noted that at pages 31-32 of the specification, it states that a mutation would be any change in a nucleotide or an amino acid sequence relative to the wild type.  However, the specification does not establish what the sequence of the wild type genes are.  Merely stating that is it a mutant because it’s not wild type does not establish the characteristics of either.  And the claims are further indefinite in the recitation of the phrase “functional suppression suppressing development of primary axillary buds”, since this is a relative term, yet there is no point of comparison for the suppression of development.  Therefore, a tobacco plant having a mutation causing functional suppression of at least two genes having a sequence identity of 90% or higher of SEQ ID Nos: 1-6 is not defined, and the metes and bounds of the claimed invention cannot be determined.  
Claim 1, and claims 2-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 dependent thereon, are indefinite in reciting “a tobacco plant in which a mutation causing functional suppression of at least two genes of the following genes (1) through (3) is introduced into a genome”.  The use of the singular in “a mutation” that causes suppression of at least two genes, is indefinite and confusing given that it appears that at least two mutations would be required.  And the claim is further indefinite in the recitation of “a genome”, since it is unclear what genome this would be other than the genome of the tobacco plant that is claimed.  
Claim 1, and claims 2-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 dependent thereon, are indefinite in that the claim is unduly alternative and it can’t be determined which combinations of gene mutations are encompassed by the claim.  The preamble states that there is a mutation in the tobacco plant “of at least two genes of the following genes (1) through (3) is introduced into a genome”.  However, each of (1) through (3) recites that the mutation is in at least one gene of (a) or (b); and (c) or (d), for example. It’s unclear if the two mutated genes have to be from more than one of the groups designated (1), (2) and (3), or if two mutated genes could be of one designated group, and even two alleles of one of the designated sequences.  Therefore, the metes and bounds of the claimed invention cannot be determined.  
Claim 1, and claims 2-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 dependent thereon, are indefinite in the recitation that the claim encompasses polynucleotides that hybridize under “stringent conditions”, there is no definition provided for stringent hybridization conditions.  There are examples of possible conditions at pages 26-28, which are not limiting.  Therefore, it cannot be determined what polynucleotide sequences would be encompassed by the claims, and the metes and bounds of the claimed invention cannot be determined.  
Claim 1, and claims 5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 dependent thereon, are indefinite in the recitation of “a gene containing” with regard to a polynucleotide, since “contain” means to hold or 
Claims 2-5 are indefinite in the recitation of “wild type plant” given that the specification only defines “wild type” as a genome that does not have changes in nucleotide or amino acid sequences.  However, this does not establish what constitutes the sequence of the wild type genome.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a tobacco plant in which a mutation causing functional suppression of at least two genes of the following genes (1) through (3) is introduced into a genome, wherein the genes 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that


Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudithipudi et al (WO 2016/057515 A2).
The claim is drawn to an offspring or bred progeny of the tobacco plant of claim 1.
Kudithipudi et al teach tobacco plants.  It appears that the offspring or progeny tobacco plant claimed is the same as a tobacco plant taught by Kudithipudi et al, in view of Mendelian inheritance in bred plants wherein the genes present in a parent plant will not be transferred to all progeny, and the claim does not require any particular genotype or phenotype in the offspring or progeny plants.

Conclusion
Claims 1-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 are free of the prior art given that the prior art does not teach or suggest a tobacco plant having a functional suppression of at least two genes having at least 90% sequence identity or hybridize to SEQ ID Nos: 1-6.  Kudithiipudi et al (WO 2016/057515 A2) teach the closest prior art.
Kudithipudi et al teach a tobacco plant comprising in its genome a mutation in more than one gene, wherein the plant exhibits reduced axillary bud growth relative to a plant lacking the mutation, and progeny, seed, tobacco leaf and tobacco products of said plant (see the claims, and pages 10 and 17, at least).  And Kudithipudi et al teach identifying genes required for axillary bud growth by gene profiling and the identification of 37 genes for mutation in tobacco, but Kudithipudi et al do not specifically teach functional suppression of at least two genes having the sequences of (1) through (3) as set forth in the claims.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662